Title: To Benjamin Franklin from Charles James Fox, 19 April 1783
From: Fox, Charles James
To: Franklin, Benjamin


Sir,
St. James’s, April 19, 1783.
Although it is unnecessary for me to introduce to your acquaintance a gentleman so well known to you as Mr. Hartley, who will have the honour of delivering to you this letter, yet it may be proper for me to inform you that he has the full and entire confidence of his Majesty’s ministers upon the subject of his mission.

Permit me, Sir, to take this opportunity of assuring you how happy I should esteem myself if it were to prove my lot to be the instrument of compleating a real and substantial reconciliation between two countries formed by nature to be in a state of friendship one with the other, and thereby to put the finishing hand to a building, in laying the first stone of which I may fairly boast that I had some share.
I have the honour to be, with every sentiment of regard and esteem, Sir, your most obedient humble servant,
C. J. Fox.
